DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive. The Watanabe reference still applies.
Applicant’s arguments are in the context of the amended language of claim 1. This is the only amendment to the scope of the claims. But the amended language is not written such that it is a required limitation. The new language of claim 1 recites, “wherein in adjusting air supply, when supplying additional air to the fuel cell stack, the amount of additional air supplied to the fuel cell stack is reduced as the oxygen distribution becomes non-uniform.” This limitation further limits the feature of supplying additional air to the fuel cell stack. But the limitation of claim 1 corresponding to that step recites, “adjusting, by the controller, air supply to supply additional air to the fuel cell stack or to interrupt the air supply to the fuel cell stack based on the determined oxygen distribution state” (emphasis added). Therefore, by meeting the limitation of “to interrupt the air supply to the fuel cell stack based on the determined oxygen distribution state,” the limitations of claim 1 are met without meeting the new limitations. The rejection of claim 1 in view of Watanabe as been clarified to address the necessary limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “wherein in adjusting air supply, when supplying additional air to the fuel cell stack, the amount of additional air supplied to the fuel cell stack is reduced as the oxygen distribution becomes non-uniform.” Meanwhile, claims 4,6, and 8 recites that the oxygen is “unevenly distributed.” The instant specification (in paragraph 12) equates unevenly distributed to non-uniform. However, the claims should be amended for continuity so that language is consistent. Otherwise these limitations seem unrelated when they are not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 2008/0026264 A1).
Regarding claim 1, Watanabe discloses a method comprising: using a controller to measure an air flow rate supplied to stack of fuel cells, and when a fuel cell stop mode is entered, using the controller to determine an oxygen distribution state between cells of the fuel cell stack based on measure air flow rate and then stopping the supply of air to the cells based on the oxygen distribution state (paragraph 29); wherein the air supply is determined by calculating air flow rate over a predetermine time (paragraphs 90, 91, 93, 99, and 100). Watanabe discloses that the driving time of the air blower is predetermined, fixed time period from 5 to 15 minutes (paragraph 89) and that the air flow rate is based on the oxidation state but not that the predetermined time period is based on the oxidation state. Watanabe does, however, disclose that the operating time of the air pump may be variably selected (paragraph 124). It would have been obvious to one having ordinary skill in the art at the time of invention to variably select the operating time of the air pump as an alternate means to modifying the air flow rate since both are established by Watanabe as being possible and would achieve the same result through different available means.
Regarding claim 2, Watanabe does not disclose a flow sensor but a flow sensor would be necessary—and thus inherent—to measure/determine the flowrate of the air in Watanabe (paragraphs 98-100).
Regarding claims 4-6, Watanabe discloses the oxygen distribution state is determined based on calculating air supplied over time against a reference value to determine whether oxygen is distributed (paragraph 91).
Regarding claim 7, Watanabe discloses using current to estimate oxygen consumption amount and determining the oxygen distribution state based on oxygen consumed and supplied over time (paragraph 88).
Regarding claims 8 and 9, Watanabe discloses adjusting and terminating air supply based upon the distribution of the air to the cells (paragraph 29).
Regarding claim 10, Watanabe discloses running the air pump at a predetermined speed and modifying the air flowrate based on oxygen distribution (paragraphs 98-100).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725